Citation Nr: 0709866	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The veteran served on active duty from October 1943 to March 
1946 and from January 1951 to September 1952.  This appeal to 
the Board of Veterans' Appeals (Board) arose from an October 
1998 rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this claim to the RO in December 2004 and 
November 2006.  The case has been returned to the Board.  It 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

In the December 2004 remand instructions, the Board asked for 
a VA examination and opinion regarding the etiology of the 
veteran's vertigo.  The examiner was instructed, among other 
things, to comment on whether the diagnosed vertigo is in any 
way related to the veteran's chronic sinusitis or the 
corrective surgeries that were performed during his second 
period of military service.  

The veteran was examined by VA in July 2005.  The claims file 
was reviewed.  The examiner diagnosed vertigo.  The veteran 
had a VA ENG performed in August 2005.  In a September 2005 
addendum, the July 2005 clinician reported that the file was 
re-reviewed.  It was then opined that given that the veteran 
had no history of trauma to the left ear aside from noise 
exposure and has denied or had not reported any vertigo 
symptoms prior to 1997, it is therefore less likely than not 
that the veteran's vertigo is related to his service 
activity.  

This opinion is not compliant with the requests of the Board 
regarding the etiology of the veteran's vertigo.  It is also 
noted that the examiner incorrectly referred to the date of 
the prior VA examination and opinion as March 1998 rather 
than June 2002 in this report.  Further, the examiner did not 
discuss whether the diagnosed vertigo is in any way related 
to the veteran's chronic sinusitis, his hearing loss, his 
tinnitus or the corrective surgeries that were performed 
during his second period of military service.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.

Additionally, the Board notes that while the veteran has been 
given due process notice regarding the issue of direct 
service connection, he has not been informed regarding the 
issue of service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
that includes information on what the 
evidence must show to establish 
secondary service connection under 
38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  

2.  Have the claims file reviewed by 
the July 2005 VA examiner.  The 
examiner should render an opinion as to 
whether the veteran's vertigo is at 
least as likely as not (a 50 percent 
probability or greater) proximately due 
to or aggravated by (i.e., increased in 
disability by) any of his in-service 
surgeries or by his service-connected 
sinusitis, hearing loss, or tinnitus.  
Complete rationale should be provided 
for all conclusions and opinions 
offered.  If no opinion can be rendered 
without resorting to pure speculation, 
explain why this is not possible. If 
that examiner is not available, 
schedule the veteran for another 
examination to obtain the requested 
opinion.  

3.  Then readjudicate the veteran's claim 
for service connection for vertigo.  If 
this claim remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




